Title: To George Washington from Colonel William Malcom, 4 August 1780
From: Malcom, William
To: Washington, George


					
						
							Sir
							Wt point [N.Y.] Augt 4 1780
						
						General Howe intimated to me that it was Your Excellencys pleasure, that when the Eastern Militia Arrived, I Should employ the Garrison, on the defences of the place & such Services as appeard most essentially necessary & usefull—This day Col. Wade who Commands the Bay Troops is come in & informs me that 800 or 1000 men will be at the Water Side this Evening—the Hampshire Militia are at FishKill & may be soon expected also—When all those troops get to the Garrison,

We can do a great deal of Service And I find a great deal necessary—the magazine ought in my opinion to be the first object—It remains as I left it 20 months ago, & the Ammunition in an old barn, & in the Bomb proof—very improper places, & at Great Hazard—the Stone for the magazin⟨e⟩ was Contracted for by me, prepard at Haverstraw & I imagine paid for long ago—the Commissary Stores appear to be very ill callculated for the Security of the provisions—nor is there any place to Secure prisoners—Artificers will not be Wanted for these purposes—at least we can draw the Number Suff[i]cient from the Troops in Garrison, & I imagine there are Abundance of materials to be collected about the Fort—Some of the Redoubts are tumbling to pieces, & ought to be repaird—Indeed I observe a Number of things that require notice or the Expence already incurr’d will be lost—Firewood for Winter—& the barracks, may yet be objects—there are 60 or 70 prisoners (some confind 100 & odd days[)]—reported as Spies, Thieves &c.—they are in a Situation at which humanity revolts—they increase our duty & eat our provissions—I pray your Excellency for directions concerning them—at any rate it would be charity to take them out to Work, as was my method when I had the Command here before.
						There are great demands from the posts of Fish Kill, Windsor & Newborough for Guards & Fatigue, forwarding on stores, provisions &c.—I have furnished them & Suppose your Excellency expects it to be So.
						I am Sorry that the Baron dissmissd the officers which by the Governors particular direction I sent to Command the Three companys of Infantry—I have no doubt but they were as good of their Rank as coud be had from the York Line—They are resignd or gone to the Governor to do So, & it will give Universal discontent. I have the Honor to be with the Greatest Respect Your Excellencys most Ob. & very Hble Servt
						
							W. Malcom Col. Comdr
						
					
					
						neither our State Troops nor those coming in have, or can get any Kind of camp furniture[.] I really do not Know how ⟨to⟩ ⟨illegible⟩ ⟨them⟩ ⟨illegible⟩.
					
				